--------------------------------------------------------------------------------

Exhibit 10.1
 
RETIREMENT AGREEMENT AND GENERAL RELEASE


THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Jeffrey L. Levine (“Executive”) and Omni National Bank
(“Employer” or the “Bank”) and Omni Financial Services, Inc. (the “Company”).


STATEMENT OF FACTS


Executive desires to accept the following agreements, including, without
limitation, certain additional consideration from Employer and the Company in
return for Executive’s general release, non-disclosure, and restrictive covenant
agreements set forth below.  Executive desires to settle fully and finally all
differences and disputes he may have with Employer, the Company, and Omni
Community Development Corporation, including, but not limited to, any
differences and disputes that might arise, or have arisen, out of Executive’s
employment with and separation from Employer and Executive’s resignation as an
employee, officer, and director of Employer, as an employee and officer of the
Company, and as a director of Omni Development Corporation.


STATEMENT OF TERMS


In consideration of the mutual promises herein, it is agreed as follows:


1.    Non-Admission of Liability.  Neither this Agreement nor Employer’s or the
Company’s offer to enter into this Agreement shall in any way be construed as an
admission by Employer or the Company that it has acted wrongfully with respect
to Executive or any other person, or that Executive has any rights whatsoever
against Employer or the Company.  Employer and the Company specifically disclaim
any liability to or wrongful acts against Executive or any other person, on the
part of itself, its shareholders, officers, directors, employees, agents, or
representatives.
 
2.    Resignation of Employment and Directorship.  Executive acknowledges,
understands, and agrees that Executive voluntarily resigned from his employment
with, and as an officer and director of, Employer, to the extent applicable,
from his employment with and as an officer and director of the Company, and as
an officer and director of Omni Community Development Corporation, all
resignations effective December 31, 2007 (the “Separation Date”).  The parties
agree that except as set forth herein, this Agreement terminates all aspects of
the relationship between Executive and Employer, Executive and the Company, and
Executive and Omni Community Development Corporation.  Executive therefore
acknowledges, understands, and agrees that Executive does not and will not seek
reinstatement, future employment, or return to active employment status with
Employer, the Company, or Omni Community Development Corporation.  Executive
further acknowledges, understands, and agrees that neither Employer nor the
Company nor Omni Community Development Corporation is under any obligation to
consider Executive for reinstatement, employment, re-employment, consulting, or
similar status at any time.
 
3.    Consideration.  In full consideration and as material inducement for
Executive’s signing of this Separation Agreement and General Release, the
receipt, adequacy, and sufficiency of which are hereby acknowledged:
 
 
(a)
Executive will remain on a personal leave of absence from his employment with
Employer through December 31, 2007, but remain on Employer’s payroll until
December 31, 2007 and receive all compensation and other employment benefits to
which he would be entitled if he were not on a leave of absence during this
time.  During this time, Executive is not permitted or authorized to (i) be on
Bank premises unless he is accompanied by a Bank Officer approved by the Bank’s
Chief Executive Officer; (ii) access Bank or Company files, confidential
information, or computer, email, or telephone systems, either personally or
through any agent or representative; (iii) incur any expenses, obligations, or
liabilities or make any commitments on behalf of the Bank or the Company
(including the extension of credit, granting of loans, waiving of payments, or
likewise); or (iv) negotiate or compromise or reduce any debts owed to the Bank
or the Company by any third party.

 

--------------------------------------------------------------------------------



 
(b)
Within ten (10) days after the Separation Date (as defined herein), Employer
will pay Executive, in a one-time, lump sum payment, the total gross amount of
$339,300, less required withholdings where applicable, an amount which
represents the sum of (i) Executive’s current base compensation for 12 months;
(ii) an estimation of Executive’s annual dues at the Standard Club for three (3)
years; and (iii) an allowance for office furniture, legal publications, and
artwork.  Executive understands and agrees the amount withheld by the Employer
from the portion of this payment that is subject to withholding and will be
based upon the information contained in the most recent Internal Revenue Service
Form W-4 (and similar state form) provided to Employer by Executive.  Executive
understands and agrees  that the portion of this payment that is not subject to
withholding will be reported as income to Executive on an Internal Revenue
Service Form-1099 (and similar state form) and that Executive will be solely
responsible for any and all taxes that may attend this income.  Executive agrees
to complete by the Effective Date of this Agreement all forms necessary for the
Bank to properly and lawfully report this income.

 
 
(c)
After the Separation Date, Employer will continue Executive’s and Executive’s
dependants’ current health coverage with Employer, at no cost to Executive, for
the lesser of 18 months or the Executive’s applicable COBRA period.  Executive
will only be eligible for the health coverage described in this Section to the
extent Executive elects COBRA coverage.  Notice of Executive’s rights and
obligations pursuant to COBRA will be provided to Executive under separate
cover.  Executive understands and agrees that any payments made by the Bank on
behalf of Executive and/or his dependents for continuing health coverage will be
reported as income to Executive on an Internal Revenue Service Form-1099 and
that Executive will be solely responsible for any and all taxes that may attend
this income.  Executive agrees to complete by the Effective Date of this
Agreement all forms necessary for the Bank to properly and lawfully report this
income.

 
 
(d)
On the Effective Date of this Agreement (or as soon as practicable after the
Effective Date), Employer will transfer to Executive the full and unencumbered
title to the vehicle (2006 BMW 750 LI4S, VIN: WBAHN83536DT36671) (“Vehicle”)
currently used by Executive.  Executive understands and agrees that the current
value of Vehicle ($51,265.00) will be reported as income to Executive on an
Internal Revenue Service Form-1099 (and similar state form) and that Executive
will be solely responsible for any and all taxes that may attend this
income.  Executive agrees to complete by the Effective Date of this Agreement
all forms necessary for the Bank to properly and lawfully report this income and
complete the transfer of title.

 
 
(e)
Employer and the Company will continue to recognize, where, when, and for as
long as, in the sole discretion of the Company’s Board of Directors, such
recognition is appropriate, Executive’s past contributions to the Company.  Such
recognition may include, but not be limited to, designation of Executive as a
Director Emeritus of the Company and recognition of Executive’s Co-Founder and
Director Emeritus status in the Company’s Annual Report and in the Bank’s
offices.  Employer’s and the Company’s obligation pursuant to this Agreement to
recognize Executive’s past contributions to the Company will cease immediately
upon: (i) the filing of a civil or administrative complaint against the Bank,
the Company, or Executive based in whole or in part on Executive’s actions or
omissions while employed with the Bank; (ii) the announcement by any
governmental agency of an investigation, audit, or inquiry of the Bank, the
Company, or Executive based in whole or in part on Executive’s actions or
omissions while employed with the Bank; (iii) the criminal indictment of
Executive based in whole or in part on Executive’s actions or omissions while
employed with the Bank; and/or (iv) Executive’s breach of or failure to comply
with any part of this Agreement.

 
 


--------------------------------------------------------------------------------



 
(f)
The Company agrees that Executive has until December 31, 2009 to exercise his
rights pursuant to the January 1, 2005 Stock Option Agreement between the
Company and the Executive (“Stock Option Agreement”).  This Section 3(f)
constitutes an Amendment to the Stock Option Agreement, duly approved by the
Company’s Board of Directors, and to the extent applicable and/or necessary, by
the Bank’s Board of Directors.

 
4.    Complete Release.  As a material inducement to Employer and the Company to
enter into this Agreement, Executive hereby irrevocably and unconditionally
releases, acquits, and forever discharges Employer and the Company and each of
Employer’s and Company’s stockholders, officers, directors, employees,
successors, assigns, agents, representatives, attorneys, and all persons acting
by, through, under, or in concert with any of them (collectively “Released
Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements (excluding this Agreement itself),
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations or breaches of any contracts, express or implied, or any
tort, or any legal restrictions on Employer’s right to terminate employees, or
any federal, state, or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991; (2) the Americans with Disabilities
Act; (3) 42 U.S.C. § 1981; (4) the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act; (5) the Equal Pay Act;
(6) the Employee Retirement Income Security Act (“ERISA”); (7) Section 503 of
the Rehabilitation Act of 1973; (8) the False Claims Act (including the qui tam
provision thereof); (9) the Occupational Safety and Health Act; (10) the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”); (11)
intentional or negligent infliction of emotional distress or “outrage”;
(12) interference with employment and/or contractual relations; (13) wrongful
discharge; (14) invasion of privacy; (15) assault and battery; (16) defamation;
(17) whistleblowing; and (18) violation of any other legal or contractual duty
arising under the laws of the state of Georgia or the United States of America,
(individually the “Claim” and collectively the “Claims”), which Executive now
has, owns, or holds, or claims to have, own or hold, or which Executive at any
time heretofore had, owned, or held, or claimed to have, own, or hold, against
each or any of the Released Parties at any time up to and including the date of
execution of this Agreement.
 
5.    Cessation of Authority.  Executive acknowledges, understands, and agrees
that after October 29, 2007, Executive is not and has not been authorized to
incur any expenses, obligations or liabilities, or to make any commitments on
behalf of Employer or the Company.  Executive agrees to submit to the Chief
Financial Officer of Employer (“CFO”) on or before the Effective Date, any and
all expenses that were incurred by Executive on behalf of Employer or the
Company (which have not previously been reimbursed) and any and all contracts or
other obligations entered into by Executive on behalf of Employer or the Company
(which have not previously been disclosed), including but not limited to any
loans agreed to or memoranda of understanding entered into on behalf of the
Employer or the Company.  Employer agrees to reimburse Executive for
reimbursable expenses incurred by Executive through October 29, 2007 which have
not yet been reimbursed and which are promptly submitted to Employer, pursuant
to Employer’s standard policies and procedures relating to reimbursement of
expenses.
 
Notwithstanding anything in this Section 5, however, Employer, provided that
Executive submits to the CFO appropriate documentation of the expenses on or
before the Effective Date, shall reimburse Executive for the following expenses
(and only the following expenses) properly incurred by him between October 29,
2007 and the Effective Date (a reimbursement amount not to exceed $2,915.36):
 
 
(a)
Expenses incurred by Executive at the Standard Club in November 2007 and
December 2007 (not to exceed $1,338.00);

 
 


--------------------------------------------------------------------------------



 
(b)
Expenses incurred by Executive for his automobile and Georgia REA in November
2007 and December 2007 (not to exceed $1268.36); and

 
 
(c)
Expenses incurred by Executive for continuing education in December 2007 (not to
exceed $309.00).

 
6.    Agreement Not to Disclose Trade Secrets and Confidential
Information.  Executive acknowledges, understands, and agrees that in the course
of employment with Employer, Executive has acquired Confidential Information and
Trade Secrets, as those terms are defined below, concerning Employer’s and the
Company’s operations, policies and practices, future plans, and methods of doing
business, which information Executive understands and agrees would be extremely
damaging to Employer or the Company if disclosed to a competitor or made
available to any other person or entity.  Executive acknowledges, understands,
and agrees that such information has been divulged to Executive in
confidence.  Executive agrees to protect and hold in strict confidence all
Company Information, as that term is defined below, that Executive has received
or created on behalf of Employer or the Company and that Executive will not,
directly or indirectly, use, publish, disseminate, or otherwise disclose any
Company Information to any third party without Employer’s and/or the Company’s
prior written consent, unless and until such time as the restrictions on
Executive’s use or disclosure of such Company Information expire as set forth
herein below.  If a disclosure of Company Information is required by law,
subpoena, or court order, Executive agrees to give Employer the maximum feasible
prior written notice of the legal justifications and requirements for any
proposed disclosure of such information so that Employer and/or the Company may
object to such disclosure if appropriate.
 
Executive further acknowledges, understands, and agrees that Executive has
complied with Employer’s policies and his previous agreements with Employer
regarding the protection of Company Information, that Executive has held such
Information in trust and strict confidence, and that Executive will continue to
do so according to the terms set forth in this Agreement.
 
The restrictions on Executive’s use or disclosure of all Company Information, as
set forth above, shall survive for a period of two (2) years after the
Separation Date; provided however, that the restrictions on the use or
disclosure of Trade Secrets shall survive beyond such two (2) year period for so
long as such information qualifies as a Trade Secret under applicable law.
 
In view of the nature of Executive’s employment and Company Information which
Executive has received or created during the course of Executive’s employment,
Executive likewise acknowledges, understands, and agrees that Employer and/or
the Company would be irreparably harmed by any material violation, or threatened
material violation of this Agreement by Executive and that, therefore, Employer
and/or the Company shall be entitled to an injunction prohibiting Executive from
any violation or threatened violation of this Agreement, and shall further be
entitled to recover any damages proximately caused by such violation(s).  The
undertakings set forth in this Section shall survive the termination of other
arrangements contained in this Agreement.
 
“Company Information” means Confidential Information and Trade Secrets of both
Employer and the Company.  However, “Company Information” does not include any
information which: (i) at the time of disclosure to Executive, was in the public
domain or was already lawfully in Executive’s possession without a breach of
duty owed to Employer or the Company; (ii) after disclosure to Executive, is
published or otherwise becomes part of the public domain without a breach of
duty owed to Employer and/or the Company and through no fault of Executive; or
(iii) was received after disclosure to Executive from a third party who had a
lawful right to and, without a breach of duty owed to Employer and/or the
Company, did disclose such information to Executive.
 
“Confidential Information” means any and all information of Employer and the
Company other than Trade Secrets that has value and is not generally known to
Employer’s or the Company’s competitors.  This includes any information about
Employer’s and/or the Company’s loan, accounting, or financial practices or
procedures; Employer’s and/or the Company’s operations; future plans; actual or
potential customers, vendors and suppliers; and methods of doing business.
 
 


--------------------------------------------------------------------------------



“Trade Secret” means information related to the business or services of Employer
and/or the Company which: (i) derives independent actual or potential commercial
value from not being generally known or readily ascertainable through
independent development or reverse engineering by third parties who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts by
Employer and/or the Company and such third parties that are reasonable under the
circumstances to maintain its secrecy.  Assuming the foregoing criteria in the
immediately preceding clauses (i) and (ii) are met, Trade Secret includes
business and technical information including, without limitation, designs,
formulas, patterns, compilations, programs, devices, inventions, methods,
techniques, drawings, processes, finances, and existing and future products and
services of Employer and/or the Company.
 
7.    Return of Company Materials and Property.  Executive acknowledges,
understands, and agrees that as a result of Executive’s employment, Executive
has had in Executive’s custody, possession, and/or control documents, data,
materials, files, and other items that are the property of Employer, the
Company, or its customers, including loan applications and portfolios and
Company Information.  Executive agrees that to the extent Executive has not
already done so, Executive will turn over to Employer’s Chief Financial Officer
on or before the Effective Date, all files (including but not limited to loan
files), memoranda, records, credit cards, manuals, computer equipment, computer
software, pagers, personal data assistants (“PDAs”), cellular phones, facsimile
machines, Company Information, and any other equipment or documents, all other
property of similar type that Executive received from Employer or the Company
and/or that Executive used in the course of Executive’s employment and that is
the property of Employer, the Company, or its customers (including any
electronic versions of such items).  Executive further agrees that after
returning any electronic or physical versions of such items, Executive will
permanently delete and destroy any remaining electronic versions or physical
copies in Executive’s possession, custody, or control.  Executive further
acknowledges, understands, and agrees that he is to return any computer and/or
electronic equipment provided previously to him by Employer or the Company to
the CFO without deleting or destroying any information thereon.
 
Employer agrees to (i) return to Executive, no later than the Separation Date,
any and all of Executive’s personal property and effects left by Executive on
Employer’s premises (Six Concourse Parkway, Suite 2300, Atlanta, Georgia  30328)
(“Premises”), or (ii) provide Executive access to Premises on or before the
Separation Date for Executive to retrieve his personal property and effects.
 
8.    Confidentiality of Agreement.  Executive acknowledges, understands, and
agrees that Executive has kept and will keep the terms, amount, value, and
nature of consideration paid to Executive, and the existence of this Agreement
completely confidential, and that Executive will not hereafter disclose any
information concerning this Agreement to anyone other than Executive’s immediate
family, accountants, attorneys, and other professional representatives who will
be informed of and bound by this confidentiality clause.
 
9.    Non-Disparagement and Professionalism.  Executive acknowledges,
understands, and agrees that Executive will not make or issue, or procure any
person or entity to make or issue, any statement in any form (including but not
limited to, statements to the media, on web-sites, via the internet, or in web
“chat rooms”) concerning: (i) Employer, the Company, or any Released Party;
(ii) Executive’s employment relationship with Employer and/or the Company; (iii)
the termination of Executive’s employment relationship; or (iv) the termination
of Executive as a director, to any person or entity if such statement is harmful
to or disparaging of Employer, the Company, or any Released Party.
 
10.           Age Discrimination In Employment Act.  Executive acknowledges,
understands, and agrees that this Agreement and the termination of Executive’s
employment and directorship and all actions taken in connection therewith are in
compliance with the Age Discrimination in Employment Act (“ADEA”) and the Older
Workers Benefit Protection Act (“OWBPA”) and that the releases set forth in
Section 4 hereof shall be applicable, without limitation, to any claims brought
under these Acts.  Executive further acknowledges, understands, and agrees that:
 
 


--------------------------------------------------------------------------------



 
(d)
the release given by Executive in this Agreement is given solely in exchange for
the consideration set forth in Section 3 of this Agreement and such
consideration is in addition to anything of value which Executive was entitled
to receive prior to entering into this Agreement;

 
 
(e)
by entering into this Agreement, Executive does not waive rights or claims that
may arise after the date this Agreement is executed;

 
 
(f)
Executive has been advised to consult an attorney prior to entering into this
Agreement, and this provision of this Agreement satisfies the requirement of the
OWBPA that Executive be so advised in writing;

 
 
(g)
Executive has been offered twenty-one (21) days from his receipt of this
Agreement within which to consider this Agreement; and

 
 
(h)
for a period of seven (7) days following Executive’s execution of this
Agreement, Executive may revoke this Agreement by delivering written notice of
such revocation to the Employer’s CFO and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired (“Effective
Date”).

 
11.            No Other Claims.  Executive acknowledges, understands, and agrees
that Executive has not filed, nor assigned to others the right to file, nor are
there pending, any complaints, charges, or lawsuits by or on behalf of Executive
against Employer and/or the Company with any governmental agency or any
court.  Executive further acknowledges, understands, and agrees that Executive
will not purchase or acquire any Claim from a third party or be assigned any
Claim by a third party against Employer and/or the Company on or after the
Effective Date.
 
12.            Indemnification for Breach of Agreement.  As further material
inducement to Employer and the Company to enter into this Agreement, Executive
hereby agrees to indemnify and hold each and all of the Released Parties
harmless from and against any and all loss, costs, damages or expenses,
including without limitation, attorneys’ fees incurred by Released Parties or by
any of the Released Parties’ agents, representatives, or attorneys arising out
of any breach of this Agreement by Executive or the fact that any
acknowledgement, understanding, agreement, or representation made herein by
Executive was false when made.
 
13.            Acknowledgments.
 
 
(a)
Executive acknowledges, understands, and agrees that Executive has been paid in
full for all hours that Executive has worked for Employer and/or the Company and
that Executive has been paid any and all compensation or bonuses which have been
earned by Executive (whether under any employment agreement or otherwise)
through the date of execution of this Agreement.

 
 
(b)
Executive acknowledges, understands, and agrees that Executive is not eligible
for or vested in any benefits under any salary continuation plan (or SERP) with
Employer or the Company, and that he waives and releases all claims to file suit
for same.

 
 
(c)
Executive acknowledges, understands, and agrees that Executive does not have any
outstanding loans from or balances due to Employer and/or the Company.
.

 
 
(d)
Executive acknowledges, understands, and agrees that Executive has been informed
of Employer’s Family and Medical Leave Act (“FMLA”) policy and Executive’s
rights thereunder.  Executive acknowledges, understands, and agrees that he has
not been denied any FMLA leave, that he is not currently requesting any FMLA
leave, and that to the extent applicable, he has been returned to his same or a
substantially similar job following any FMLA leave that he has taken.

 
 


--------------------------------------------------------------------------------



 
(e)
Executive acknowledges, understands, and agrees that Executive has no knowledge
of any actions or inactions by any of the Released Parties or by Executive that
Executive believes could possibly constitute a basis for a claimed violation of
any federal, state, or local law, any common law or any rule promulgated by an
administrative body or banking authority.

 
 
(f)
Executive acknowledges, understands, and agrees that the consideration described
above in Section 3 of this Agreement is not required by Employer’s or the
Company’s policies and procedures or by any contracts between Executive and
Employer or Executive and the Company.  Executive further acknowledges,
understands, and agrees that Executive’s entitlement to receive the
consideration set forth in Section 3 is conditioned upon Executive’s execution
and delivery of this Agreement and compliance with the terms of this Agreement.

 
 
(g)
Executive acknowledges, understands, and agrees that in executing this Agreement
Executive does not rely, and has not relied, upon any representation or
statement not set forth herein made by any of the Released Parties or by any of
the Released Parties’ agents, representatives, or attorneys with regard to the
subject matter, basis, or effect of this Agreement or otherwise.

 
 
(h)
Employer and the Company advised Executive to consult with an attorney prior to
executing this Agreement. Executive acknowledges, understands, and agrees that
Executive has had the opportunity to consult counsel if Executive chose to do
so. Executive acknowledges, understands, and agrees that Executive is
responsible for any costs and fees resulting from Executive's attorney
participation in negotiating and/or reviewing this Agreement.

 
 
(i)
Executive acknowledges, understands, and agrees that neither Executive nor his
heirs, executors, administrators, successors, or assigns shall be entitled to
any personal recovery in any proceeding of any nature whatsoever against
Employer, the Company, or any Released Party arising out of any of the matters
released in this Agreement.

 
14.            Restrictive Covenants.
 
(a)                  Agreement Not to Solicit Customers or
Consultants.  Executive agrees that beginning immediately and continuing for a
period of two (2) years from the Separation Date, Executive will not, either
directly or indirectly, on Executive’s own behalf or in the service of or on
behalf of others, solicit, divert, or appropriate or attempt to solicit, divert,
or appropriate to any third party, any individual or entity which was an actual
or actively sought prospective client, customer, or consultant of Employer
and/or the Company and with whom Executive had material contact during his term
of employment with Employer, for purposes of providing products or services that
are competitive with those provided by Employer or the Company.
 
(b)                  Agreement Not to Solicit Employees.  Executive agrees that
beginning immediately, and continuing for a period of two (2) years from the
Separation Date, Executive will not, either directly or indirectly, on his own
behalf or in the service of or on behalf of others, solicit, divert, or hire, or
attempt to solicit, divert, or hire, any person employed by Employer and/or the
Company, and whom Executive supervised, either directly or indirectly, or hired
on behalf of Employer and/or the Company, whether or not such employee is a
full-time employee or a temporary employee of Employer and/or the Company and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will.
 
(c)                  Agreement Not to Compete.  Executive acknowledges that his
specialized skills, abilities, and contacts have been important to the success
of the Bank and the Company and that by reason of the character and nature of
the Bank’s and the Company’s business activities and operations and the scope of
the territory in which Executive performed the Services (as defined below) in
order to protect the Bank’s and the Company’s legitimate business interests it
is necessary for Executive to agree not to engage in certain specified
activities in such territory for a certain period of time after his employment
with the Bank and Company ends.  Therefore, for a period of two (2) years after
the Separation Date, Executive will not directly or indirectly, within the
Territory (as defined below), (i) for himself or (ii) as a consultant,
independent contractor, manager, supervisor, employee, or owner of a Competing
Business (as defined below), engage in any business in which he provides
services which are the same as or substantially similar to the Services he
provided for the Bank and/or the Company.  “Competing Business” shall mean any
person, business, or entity who or which sells, markets, or distributes products
and/or sells, furnishes, or provides services substantially the same as those
sold, marketed, distributed, furnished, or supplied by the Bank and/or the
Company during the term of Executive’s employment.  “Territory” shall mean the
geographic area encompassed within a sixty (60) mile radius of the
Premises.  “Services” shall mean the manager of the operations department of a
Competing Business.
 
 


--------------------------------------------------------------------------------



15.            Enforcement of Restrictive Covenants, Confidentiality and
Non-Disparagement.
 
(a)                  In the event any party breaches, or threatens to commit a
breach of, any of the provisions of Sections 6, 9, or 14, the injured party
shall have the right and remedy to enjoin, preliminarily and permanently, the
other from violating or threatening to violate these sections and to have these
sections specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of these sections would cause
irreparable injury to the injured party and that monetary damages would not
provide an adequate remedy to such party. Such right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
injured party at law or in equity.
 
(b)                  Executive acknowledges and agrees that the covenants
contained in Sections 6, 9, or 14 are reasonable and valid in time and scope and
in all other respects. These covenants shall be considered and construed as
separate and independent covenants. Should any part or provision of any covenant
be held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. If any portion
of the foregoing sections are found to be invalid or unenforceable by a court of
competent jurisdiction because its duration, territory, definition of
activities, or the definition of information covered is considered to be invalid
or unreasonable in scope, the invalid or unreasonable term shall be redefined or
a new enforceable term provided, such that the intent of Employer, the Company
and Executive in agreeing to the provisions of this Agreement will not be
impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.
 
(c)                  In the event that the enforcement of any of the terms of
this Agreement is sought in a court of competent jurisdiction, including any
period during which a restrictive covenant is in force, and the protective
restrictive covenant or term of the Agreement is held to be enforceable, the
restrictive time period specified in the Agreement shall be deemed tolled upon
the filing of the lawsuit seeking to enforce the Agreement until the dispute is
finally resolved and all periods of appeal have expired.
 
16.            Covenant Not to Sue.  Employer and the Company agree that neither
Employer nor the Company will, after December 31, 2009 (a period two (2) years
from the Separation Date), initiate or cause to be initiated any legal
proceedings against Executive based upon or arising from Executive’s acts and/or
omissions and/or alleged acts and/or omissions while Executive was employed by
the Bank and/or the Company or serving as an officer and/or director of the Bank
and/or the Company.  Executive understands, acknowledges, and agrees that
nothing in this Section limits, compromises, or otherwise modifies either the
Bank’s or the Company’s rights and/or obligations (i) to continue after December
31, 2009 any legal proceedings against Executive that were initiated by Employer
and/or the Company on or before December 31, 2009 and/or in which Employer
and/or the Company are involved prior to December 31, 2009; (ii) to initiate
and/or pursue legal action against Executive on or before December 31, 2009
based upon or arising from Executive’s acts and/or omissions and/or Executive’s
alleged acts and/or omissions while he was employed by the Bank and/or the
Company or serving as an officer and/or director of the Bank and/or the Company;
(iii)  to, at any time, initiate and/or pursue legal action against Executive
based upon or arising from Executive’s acts and/or omissions and/or Executive’s
alleged acts and/or omissions that occur or are alleged to have occurred after
December 31, 2007 (whether or not such acts and/or omissions relate to his
employment, officership, and/or directorship of the Bank and/or the Company
and/or this Agreement); (iv) to, at any time, disclose suspected and/or actual
improprieties and/or unlawful activity to shareholders and/or appropriate
regulatory or governmental authorities, regardless of when such improprieties
and/or unlawful activity (suspected or actual) took or are suspected of having
taken place; and/or (v) to, at any time, cooperate with regulatory and/or other
governmental authorities (including any court of competent jurisdiction) in any
proceeding, investigation, and/or other legal action based upon or arising from
Executive’s acts and/or omissions and/or alleged acts and/or omissions,
regardless of when such acts and/or omissions (suspected or actual) took or are
suspected of having taken place.
 
 


--------------------------------------------------------------------------------



17.            Severability.  The provisions of this Agreement are severable,
and if any paragraph, section, or part is found to be unenforceable, the
remainder of the Agreement shall remain fully valid and enforceable.
 
18.            Cooperation.  Executive agrees to cooperate fully with Employer
and/or the Company with respect to: (i) any banking or regulatory matters or
investigations; (ii) clients or customers of Employer and/or the Company; (iii)
any employment or business issues; and (iv) any legal action against Employer
and/or the Company, whether or not the issue with which Employer or the Company
seek Executive’s cooperation concerns any aspect of Executive’s former
employment.
 
19.            Sole and Entire Agreement.  This Agreement sets forth the entire
agreement between the parties hereto, and supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof.
 
20.            Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees, and permitted assigns.  This Agreement
shall not be assignable by Executive but shall be freely assignable by Employer.
 
21.            Governing Law.  This Agreement shall be interpreted under the
laws of the State of Georgia.
 
22.            Regulatory Approval.  The parties have entered into this
Agreement in good faith, intending to be bound fully hereby.  Nonetheless, the
parties acknowledge, understand, and agree that the Bank is a regulated entity
and, to the extent any regulatory agency has the authority to review,
disapprove, or void this Agreement, the parties agree to be bound thereby.
 
23.            Knowledgeable Decision by Executive.  Executive acknowledges,
understands, and agrees that Executive has read all the terms of this
Agreement.  Executive understands the terms of this Agreement and understands
that this Agreement releases forever Employer from any legal action, arising
from Executive’s relationship with Employer and/or the Company as an employee
and board member and the termination of the employment relationship between
Executive and Employer and Executive and the Company.  Executive is signing and
delivering this Agreement of Executive’s own free will in exchange for the
consideration to be given to Executive.
 
24.            Full and Careful Consideration.  Executive acknowledges,
understands, and agrees that Executive may take the Agreement home and carefully
consider all of its provisions before signing it.  Executive may take up to
twenty-one (21) days to decide whether Executive wants to accept and sign this
Agreement.  Executive acknowledges, understands, and agrees that if Executive
signs this Agreement, Executive will then have an additional seven (7) days
after Executive signs the Agreement in which to revoke it.  This Agreement will
not be effective or enforceable, nor will any consideration be paid, until after
the seven (7) day period has expired.  Executive is free, and encouraged, to
discuss the contents and advisability of signing this Agreement with an attorney
of Executive’s choosing.
 
[The remainder of this page is intentionally blank]
 
 


--------------------------------------------------------------------------------


 
25.            Effective Date.  This Agreement, consisting of 10 pages and 25
numbered sections shall become effective immediately following the seven (7) day
revocation period set forth herein (the “Effective Date”).  As of the Effective
Date, if Executive has not revoked this Agreement, this Agreement shall be fully
effective and enforceable.
 
EXECUTIVE SHOULD READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AND CONTAINS RESTRICTIVE COVENANTS
BARRING SPECIFIC ACTIVITIES.


December 18, 2007
 
/s/ Jeffrey L. Levine
 
DATE
 
Jeffrey L. Levine
         
December 20, 2007
 
Omni National Bank
 
DATE
           
By:
/s/ Irwin M. Berman
     
Name: 
Irwin M. Berman
     
Title:
President
         
December 20, 2007
 
Omni Financial Services, Inc.
 
DATE
         
By:
/s Irwin M. Berman
     
Name: 
Irwin M. Berman
     
Title:
President
 



COUNSEL ATTESTS THAT HE HAS READ THE AGREEMENT CAREFULLY AND UNDERSTANDS THAT
THE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Date:
December 18, 2007
 
/s/ Steven S. Dunlevie
       
Steven S. Dunlevie, Esq.
       
Counsel for Jeffrey L. Levine
       
Womble, Carlye, Sandridge & Rice, PLLC
 

 
 

--------------------------------------------------------------------------------